1

2

3

4                               UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6

7     FRANCISCO JAVIER MACIAS,                          Case No. 2:18-cv-02019-RFB-NJK
8                       Plaintiff,                                    ORDER
             v.
9
      LVMPD/CCDC et al.,
10
                      Defendants.
11

12          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

13   by a former county inmate. On August 26, 2019, this Court issued an order directing

14   Plaintiff to file his updated address with this Court by September 25, 2019. ECF No. 6.

15   The deadline has now expired, and Plaintiff has not filed his updated address or otherwise

16   responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the
     exercise of that power, they may impose sanctions including, where appropriate . . .
18
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
22
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
23
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
24
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
25
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
26
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
27
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28
1
     1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2
     local rules).
3
            In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring
     disposition of cases on their merits—is greatly outweighed by the factors in favor of
16
     dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17
     the court’s order will result in dismissal satisfies the “consideration of alternatives”
18
     requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19
     F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
20
     Court by September 25, 2019, expressly stated: “If Plaintiff does not update the Court
21
     with his current address by September 25, 2019, the Court will dismiss this action without
22
     prejudice.” ECF No. 6. Thus, Plaintiff had adequate warning that dismissal would result
23
     from his noncompliance with the Court’s order to file his updated address by September
24
     25, 2019.
25
            IT IS THEREFORE ORDERED that this action is dismissed without prejudice
26
     based on Plaintiff’s failure to file an updated address in compliance with this Court’s
27   August 26, 2019, order.
28
                                                   2
1
           IT IS FURTHER ORDERED that the applications to proceed in forma pauperis
2
     (ECF Nos. 4, 5) are denied as moot.
3
           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
4    judgment accordingly.
5

6          DATED this 4th day of October, 2019.

7

8                                                 RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             3
